Exhibit 99.2 FIRST NATIONAL SECURITY COMPANY CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands, except share data) (Unaudited) March 31, December 31, ASSETS Cash and cash equivalents $ $ Federal funds sold Investment securities held to maturity, approximate fair values of $990 and $885, respectively Investment securities available for sale Other investment securities—at cost Loans receivable, net of allowance of $12,888 and $12,630, respectively Accrued interest receivable Real estate owned - net 99 Office properties and equipment - net Cash surrender value of life insurance Goodwill Core deposit intangible - net Prepaid expenses and other assets TOTAL $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Deposits Noninterest bearing $ $ Interest bearing Repurchase agreements and federal funds purchased Other borrowings Other liabilities Total liabilities STOCKHOLDERS’ EQUITY: Preferred stock, $0.01 par value—500,000 shares authorized; none issued at March 31, 2014 or December 31, 2013 Common stock, $.01 par value—500,000 shares authorized; 107,800 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively 1 1 Additional paid-in capital Accumulated other comprehensive income Retained earnings Total stockholders’ equity TOTAL $ $ See notes to unaudited condensed consolidated financial statements. 1 FIRST NATIONAL SECURITY COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (In thousands, except earnings per share) (Unaudited) Three Months Ended March 31, March 31, INTEREST INCOME: Loans receivable $ $ Investment securities: Taxable Nontaxable 37 45 Other Total interest income INTEREST EXPENSE: Deposits Other borrowings Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES 90 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME: Net gain (loss) on sales of securities available for sale (1 ) 99 Deposit fee income Earnings on life insurance policies 13 13 Other Total noninterest income NONINTEREST EXPENSES: Salaries and employee benefits Net occupancy expense Amortization of intangible assets 39 Other Total noninterest expenses INCOME BEFORE INCOME TAXES INCOME TAX PROVISION NET INCOME $ $ Weighted average shares outstanding Basic earnings per share $ $ OTHER COMPREHENSIVE INCOME (LOSS), NET OF TAX: Unrealized holding gains (losses) arising during the period $ ) $ ) Reclassification adjustments for realized (gain) loss included in net income 1 ) Other comprehensive income (loss) ) ) COMPREHENSIVE INCOME $ $ See notes to unaudited condensed consolidated financial statements. 2 FIRST NATIONAL SECURITY COMPANY CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2014 (In thousands, except share data) (Unaudited) Issued Accumulated Common Stock Other Total Additional Paid- Comprehensive Retained Stockholders’ Shares Amount In Capital Income (Loss) Earnings Equity BALANCE – January 1, 2014 $ 1 $ Net income Other comprehensive loss ) ) BALANCE – March 31, 2014 $ 1 $ See notes to unaudited condensed consolidated financial statements. 3 FIRST NATIONAL SECURITY COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended March 31 , OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 90 Provision for real estate losses 30 Net amortization of intangible assets 39 Net accretion of investment securities 28 Loss (gain) on sale of investment securities, net 1 ) Loss on sale of real estate owned, net 9 Depreciation Earnings on life insurance policies ) ) Changes in operating assets and liabilities: Accrued interest receivable 8 Prepaid expenses and other assets ) ) Other liabilities Net cash provided by operating activities INVESTING ACTIVITIES: Net decrease in federal funds sold Redemption of other investment securities Purchases of investment securities held to maturity (“HTM”) ) Proceeds from maturities/calls/paydowns of investment securities HTM 5 7 Purchases of investment securities available for sale (“AFS”) ) ) Proceeds from maturities/calls/paydowns of investment securities AFS Loan (originations) repayments, net ) Loan participations purchased ) Proceeds from sales of real estate owned 56 Purchases of office properties and equipment ) ) Net cash provided by investing activities FINANCING ACTIVITIES: Net increase (decrease) in deposits $ $ ) Repayment of advances from Federal Home Loan Bank ) ) Net increase in r epurchase agreements and federal funds purchased Net cash provided by (used in) financing activities ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS: Beginning of period End of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION- Cash paid for interest $ $ SUPPLEMENTAL SCHEDULE OF NONCASH INVESTING ACTIVITIES: Real estate and other assets acquired in settlement of loans $ $ See notes to unaudited condensed consolidated financial statements. 4 FIRST NATIONAL SECURITY COMPANY NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. BASIS OF PRESENTATION The accompanying condensed consolidated financial statements of First National Security Company (the “Company”) include the accounts of the Company and its wholly-owned subsidiaries. All significant intercompany transactions have been eliminated in consolidation. Certain reclassifications of prior period amounts have been made to conform with the current period presentation. These reclassifications had no impact on previously reported net income. The Company has presented the condensed consolidated financial statements in accordance with the requirements of Article 10 of Regulation S-X of the Securities and Exchange Commission (“SEC”) requirements. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. However, such information reflects all adjustments which are, in the opinion of management, necessary for a fair statement of results for the interim periods. Those adjusting entries consist only of normal recurring adjustments. The results of operations for the three months ended March 31, 2014, are not necessarily indicative of the results to be expected for the year ending December 31, 2014. The unaudited condensed consolidated financial statements and notes thereto should be read in conjunction with the audited financial statements and notes thereto for the year ended December31, 2013, contained in this Form 8-K/A. The condensed consolidated balance sheet of the Company has been derived from the audited consolidated balance sheet of the Company as of that date. On June13, 2014, Bear State Financial, Inc. (“BSF”) completed its previously-announced acquisition of the Company whereby the Company merged with and into BSF. The financial statements of the Company as of March 31, 2014 and for the three months then ended do not reflect any adjustments attributable to the acquisition. 2. RESTRICTIONS ON CASH AND CASH EQUIVALENTS The Company’s bank subsidiaries are required to maintain certain minimum cash reserves based upon liabilities to depositors. The minimum consolidated cash reserve requirements were approximately $16.0 million and $17.0 million at March 31, 2014 and December 31, 2013, respectively. 3. INVESTMENT SECURITIES AVAILABLE FOR SALE Investment securities available for sale consisted of the following as of the dates indicated (in thousands): March 31, 2014 Gross Gross Amortized Unrealized Unrealized Fair Held to maturity Cost Gains Losses Value Municipal securities $ $ 2 $ $ Mortgage-backed securities 99 7 Total $ $ 9 $ $ March 31, 2014 Gross Gross Amortized Unrealized Unrealized Fair Available for sale Cost Gains Losses Value U.S. government agencies $ $ 86 $ ) $ Municipal securities (2 ) Mortgage-backed securities ) Total $ $ $ ) $ December 31, 2013 Gross Gross Amortized Unrealized Unrealized Fair Held to maturity Cost Gains Losses Value Municipal securities $ $ 2 $ $ Mortgage-backed securities 7 Total $ $ 9 $ $ 5 December 31, 2013 Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value Available for sale U.S. government agencies $ $ 80 $ ) $ Municipal securities (3 ) Mortgage-backed securities ) Total $ $ $ ) $ The following tables summarize the gross unrealized losses and fair value of the Company’s investments with unrealized losses that are not deemed to be other-than-temporarily impaired (“OTTI”), aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position (in thousands): March 31, 2014 Less than 12 Months 12 Months or More Total Fair Unrealized Fair Unrealized Fair Unrealized Value Losses Value Losses Value Losses Available for sale U.S. government agencies $ $ 90 $ 90 Municipal securities 2 2 Mortgage-backed securities 69 20 89 Total $ 20 $ $ December 31, 2013 Less than 12 Months 12 Months or More Total Fair Unrealized Fair Unrealized Fair Unrealized Value Losses Value Losses Value Losses Available for sale U.S. government agencies $ $ 22 $ 22 Municipal securities 3 3 Mortgage-backed securities Total $ Management has the ability and intent to hold the securities classified as held to maturity until they mature, at which time the Company expects to receive full value for the securities.Furthermore, as of March 31, 2014 and December 31, 2013, management also had the ability and intent to hold the securities classified as available-for-sale for a period of time sufficient for a recovery of cost.Management does not believe any of the securities are impaired due to reasons of credit quality.Accordingly, as of March 31, 2014 and December 31, 2013, since it is not more likely than not that the Company will be required to sell the investments before recovery of their amortized cost bases, which may be maturity, management believes the impairments detailed in the table above are temporary. Securities with a carrying amount of approximately $98.8 million at March 31, 2014 and $125.0 million at December 31, 2013 were pledged to secure public deposits and for other purposes, including securities with a fair value of approximately $10.0 million at March 31, 2014 and December 31, 2013, for securities sold under agreements to repurchase (which amounted to $10.0 million at March 31, 2014 and December 31, 2013). The following table sets forth the amount (dollars in thousands) of investment securities that contractually mature during each of the periods indicated at March 31, 2014. Expected maturities may differ from contractual maturities because issuers may have the right to call or prepay the obligation without prepayment penalties. Held to Maturity Available for Sale Amortized Fair Amortized Fair Cost Value Cost Value Within one year $ Due from one year to five years Due from five years to ten years Mortgage-backed securities 99 Total $ 6 4. LOANS RECEIVABLE Loans receivable consisted of the following at March 31, 2014 and December31, 2013 (in thousands): March 31, December 31, Real estate: One- to four-family residential $ $ Multifamily residential Nonfarm nonresidential Agricultural Construction and land development Commercial and agricultural Consumer Other Total loans receivable Allowance for loan and lease losses ) ) Loans receivable—net $ $ Age analyses of loans as of the dates indicated, including both accruing and nonaccrual loans, are presented below (in thousands): March 31, 2014 30-89 Days Past Due 90 Days or More Past Due Current Total One- to four-family residential $ Multifamily residential Nonfarm nonresidential Agricultural 68 Construction and land development Commercial and agricultural 11 Consumer 41 Other 14 Total $ December 31, 2013 30-89 Days Past Due (1) 90 Days or More Past Due Current Total One- to four-family residential $ Multifamily residential Nonfarm nonresidential Agricultural Construction and land development 74 21 Commercial and agricultural Consumer 68 Other 14 Total $ Includes $29,000 and $221,000 of loans on nonaccrual status at March 31, 2014 and December 31, 2013, respectively. Includes $91,000 and $1.3 million of loans on nonaccrual status at March 31, 2014 and December 31, 2013, respectively. 7 The following is a summary of impaired loans, all of which had an allowance for loan losses allocation, as of March 31, 2014 and December 31, 2013: March 31, 2014 December 31, 2013 Unpaid Principal Balance Recorded Investment Valuation Allowance Unpaid Principal Balance Recorded Investment Valuation Allowance One- to four-family residential $ Multifamily residential Nonfarm nonresidential Construction and land development Commercial Consumer Total impaired loans $ The average recorded balance of impaired loans was $1.5 million for the three months ended March 31, 2014 and the year ended December 31, 2013. Interest income recognized on impaired loans was not significant during the three month periods ended March 31, 2014 and 2013. The following categories of credit quality indicators are used by the Company: Satisfactory – Loans in this category are considered to be a satisfactory credit risk and are generally considered to be collectible in full. Special Mention – Loans in this category have potential weaknesses which, if left uncorrected, may result in deterioration of repayment prospects. Watch – Loans in this category are presently protected from apparent loss, however, weaknesses exist which could cause future impairment of repayment of principal and interest. Substandard – Loans in this category are characterized by deterioration in quality exhibited by a number of weaknesses requiring corrective action and posing some risk of loss. Based on analyses performed at March 31, 2014 and December 31, 2013, the risk categories of loans are as follows (in thousands): March 31, 2014 Satisfactory Special Mention Watch Substandard Total One- to four-family residential $ Multifamily residential Nonfarm nonresidential Agricultural Construction and land development Commercial and agricultural Consumer 6 91 Other Total $ December 31, 201 3 Satisfactory Special Mention Watch Substandard Total One- to four-family residential $ Multifamily residential Nonfarm nonresidential Agricultural Construction and land development Commercial and agricultural Consumer 6 94 Other Total $ As of March 31, 2014 and December 31, 2013, the Company did not have any loans classified as doubtful or loss. 8 5. ALLOWANCES FOR LOAN AND LEASE LOSSES LOSSES The tables below provide a rollforward of the allowance for loan and lease losses (“ALLL”) by portfolio segment for the three months ended March 31, 2014 and 2013 (in thousands): Three Months Ended March 31, 2014 One- to Four-Family Residential Multifamily Residential Nonfarm Nonresidential Agricultural Construction and Land Development Commercial and Agricultural Consumer Other Unallocated Total Balance, beginning of period $ 39 $ $ Losses charged off ) ) ) Recoveries 12 5 2 10 29 Provision charged to expense ) (4 ) ) (7 ) (4 ) (4 ) 81 Balance, end of period $ 35 $ $ Three Months Ended March 31, 2013 One- to Four-Family Residential Multifamily Residential Nonfarm Nonresidential Agricultural Construction and Land Development Commercial and Agricultural Consumer Other Unallocated Total Balance, beginning of period $ 39 $ $ Losses charged off ) ) ) (2 ) ) Recoveries 14 82 1 8 2 Provision charged to expense ) ) (7 ) 25 1 (9 ) 3 90 Balance, end of period $ 7 $ $ 42 $ $ The tables below present the allocation of the ALLL and the related loans receivable balances disaggregated on the basis of impairment method by portfolio segment as of March 31, 2014 and December 31, 2013 (in thousands): March 31, 2014 One- to Four-Family Residential Multifamily Residential Nonfarm Nonresidential Agricultural Construction and Land Development Commercial and Agricultural Consumer Other Unallocated Total ALLL Balance s : Individually evaluated for impairment $ Collectively evaluated for impairment 35 Ending balance $ 35 $ Loan balances: Individually evaluated for impairment $ Collectively evaluated for impairment Ending balance $ December 31, 201 3 One- to Four-Family Residential Multifamily Residential Nonfarm Nonresidential Agricultural Construction and Land Development Commercial and Agricultural Consumer Other Unallocated Total ALLL Balance s : Individually evaluated for impairment $ Collectively evaluated for impairment 39 Ending balance $ 39 $ $ Loan balances: Individually evaluated for impairment $ Collectively evaluated for impairment Ending balance $ 6. FAIR VALUE MEASUREMENTS ASC 820, Fair Value Measurement , provides a framework for measuring fair value and defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. ASC 820 also establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. ASC 820 describes three levels of inputs that may be used to measure fair value: Level 1 Unadjusted, quoted prices in active markets for identical assets or liabilities at the measurement date. Level 2 Observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data at the measurement date for substantially the full term of the assets or liabilities. Level 3 Unobservable inputs that reflect management’s best estimate of what market participants would use in pricing the asset or liability at the measurement date. Financial instruments are broken down by recurring or nonrecurring measurement status. Recurring assets are initially measured at fair value and are required to be remeasured at fair value in the financial statements at each reporting date. Assets measured on a nonrecurring basis are assets that, due to an event or circumstance, were required to be remeasured at fair value after initial recognition in the financial statements at some time during the reporting period. The following is a description of inputs and valuation methodologies used for assets recorded at fair value on a recurring basis and recognized in the accompanying statements of financial condition at March 31, 2014 and December 31, 2013, as well as the general classification of such assets pursuant to the valuation hierarchy. 9 Securities Available for Sale Investment securities available for sale are recorded at fair value on a recurring basis. The fair values used by the Company are obtained from an independent pricing service, which represent either quoted market prices for the identical asset or fair values determined by pricing models, or other model-based valuation techniques, that consider observable market data, such as interest rate volatilities, LIBOR yield curve, credit spreads and prices from market makers and live trading systems. Recurring Level 2 securities include U.S. government-sponsored entities, mortgage-backed securities and municipal bonds. Inputs used for valuing Level 2 securities include observable data that may include dealer quotes, benchmark yields, market spreads, live trading levels and market consensus prepayment speeds, among other things. Additional inputs include indicative values derived from the independent pricing service’s proprietary computerized models. No securities were included in the Recurring Level 3 category at or for the periods ended March 31, 2014 or December 31, 2013. The following table presents major categories of assets measured at fair value on a recurring basis as of March 31, 2014 and December31, 2013 (in thousands): Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) March 31, 2014 Available for sale investment securities: U.S. government agencies $ Municipal securities Mortgage-backed securities Total $ December 31, 2013 Available for sale investment securities: U.S. government agencies $ Municipal securities Mortgage-backed securities Total $ The following is a description of valuation methodologies used for significant assets measured at fair value on a nonrecurring basis. Impaired Loans Receivable Impaired loans that are collateral dependent are the only material financial assets valued on a non-recurring basis which are held by the Company at fair value. Loan impairment is reported when full payment under the loan terms is not expected. Impaired loans are carried at the net realizable value of the collateral if the loan is collateral dependent. A portion of the allowance for loan losses is allocated to impaired loans if the value of such loans is deemed to be less than the unpaid balance. If these allocations cause the allowance for loan losses to require increase, such increase is reported as a component of the provision for loan losses. The fair value of loans with specific allocated losses was approximately $1.2 millionas of March 31, 2014 and December31, 2013. This valuation is considered Level 3, consisting of appraisals of underlying collateral. R eal Estate Owned , net As of March 31, 2014 and December31, 2013, the Company had $99,000 and $164,000, respectively, in OREO which includes all real estate, other than bank premises used in bank operations, owned or controlled by the Company, including real estate acquired in settlement of loans. OREO assets held for sale are the only material nonfinancial assets valued on a nonrecurring basis which are held by the Company at fair value, less estimated costs to sell. At foreclosure, if the fair value, less estimated costs to sell, of the real estate acquired is less than the Company’s recorded investment in the related loan, a write-down is recognized through a charge to the allowance for loan losses. Additionally, valuations are periodically performed by management and any subsequent reduction in value is recognized by a charge to income. The fair value of OREO held for sale is estimated using Level 3 inputs based on appraisals of underlying collateral. As of December31, 2013, the fair value of OREO held for sale, less estimated costs to sell, for which write-downs were recognized by a charge to income during the period was approximately $15,000. There were no writedowns recognized in the first quarter of 2014. The following table presents major categories of assets measured at fair value on a nonrecurring basis at March 31, 2014 and December 31, 2013 (in thousands). The assets disclosed in the following table represent REO properties or impaired loans that were remeasured at fair value during the period with a resulting valuation adjustment or fair value write-down. Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) March 31, 2014 Impaired loans $ REO, net December 31, 2013 Impaired loans $ REO, net 15 15 10 7. FAIR VALUE OF FINANCIAL INSTRUMENTS The estimated fair value of financial instruments has been determined by the Company using available market information and appropriate valuation methodologies. However, considerable judgment is required to interpret market data to develop the estimates of fair value. Accordingly, the estimates presented herein are not necessarily indicative of the amounts the Company could realize in a current market exchange. The use of different market assumptions and/or estimation methodologies may have a material effect on the estimated fair value amounts. The estimated fair values of financial instruments that are reported at amortized cost in the Company’s statement of financial condition, segregated by the level of valuation inputs within the fair value hierarchy used to measure fair value, are as follows (in thousands): March 31, 2014 December 31, 201 3 Estimated Estimated Carrying Fair Carrying Fair Value Value Value Value FINANCIAL ASSETS: Level 1 inputs: Cash and cash equivalents $ Federal funds sold Level 2 inputs: Investment securities held to maturity Other investments Cash surrender value of life insurance Accrued interest receivable Level 3 inputs: Loans receivable—net FINANCIAL LIABILITIES: Level 2 inputs: Checking, money market and savings accounts Repurchase agreements and federal funds purchased Other borrowings Accrued interest payable Level 3 inputs: Certificates of deposit For cash and cash equivalents and federal funds sold, the carrying amount approximates fair value (level 1). For other investments, cash surrender value of life insurance and accrued interest receivable, the carrying value is a reasonable estimate of fair value, primarily because of the short-term nature of the instruments or, as to other investments, the ability to sell the stock back to the issuer at cost (level 2). For investment securities held to maturity, fair value is estimated based on quoted market prices of the same or similar instruments (level 2). The fair value of loans was estimated using discounted cash flow analyses using interest rates currently being offered for loans with similar terms to borrowers of similar credit quality (level 3). The fair values of checking accounts, savings accounts and money market deposits and repurchase agreements and federal funds purchased are the amounts payable on demand at the reporting date (level 2). The fair value of fixed-maturity certificates of deposit is estimated using the discount rates currently offered by the Bank for deposits of similar terms (level 3). The fair value of FHLB advances is estimated using the rates for advances of similar remaining maturities at the reporting date (level 2). For accrued interest payable the carrying value is a reasonable estimate of fair value, primarily because of the short-term nature of the instruments (level 2). The fair value estimates presented herein are based on pertinent information available to management as of March31, 2014 and December 31, 2013. Although management is not aware of any factors that would significantly affect the estimated fair value amounts, such amounts have not been comprehensively revalued for purposes of these financial statements since the reporting date and, therefore, current estimates of fair value may differ significantly from the amounts presented herein. 8. SUBSEQUENT EVENTS On June13, 2014, the Company completed its previously-announced merger with Bear State Financial, Inc. (“BSF”, formerly First Federal Bancshares of Arkansas, Inc.) whereby the Company merged with and into BSF in a transaction valued at approximately $124.4 million. In connection with the merger, Company stockholders received in the aggregate 6,252,400 shares of BSF common stock, valued at approximately $50.4 million and $74 million in cash in exchange for 100% of the outstanding shares of Company common stock. 11
